715 S.E.2d 131 (2011)
289 Ga. 744
In the Matter of Geoffrey Allan EVANS.
No. S11Y0566.
Supreme Court of Georgia.
September 12, 2011.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to a Notice of Discipline filed by the State Bar alleging that respondent Geoffrey Allan Evans (State Bar No. 252095) violated Rules 1.1, 1.3, 1.4, 1.5, 1.16, 3.2 and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The State Bar is seeking Evans' disbarment. Evans was properly served by publication pursuant to Bar Rule 4-203.1(b)(3)(ii). He failed to file a Notice of Rejection of the Notice of Discipline within the time provided in Bar Rule 4-208.3, and thus he is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b). Evans has been suspended from the practice of law since December 15, 2010. See In the Matter of Evans, S11Y0432 (December 15, 2010).
The Notice of Discipline is based on grievances filed in the late Fall of 2009 by three, unrelated clients. In each case the client *132 hired Evans to represent him or her in a legal matter, paying him in advance for fees and expenses. In each case, Evans performed some work, but some or all of the work was not performed in a timely or competent manner. In one case, Evans told his client that her case had been filed when he had not, in fact, filed the case. In each case, Evans eventually became wholly unresponsive to his clients, failing to answer their calls or letters and failing to provide them information regarding the status of their cases. Eventually, each of the clients terminated Evans' representation, but in each case he failed to return their client files or to refund any unearned fees which had been paid in advance. Moreover, Evans failed to participate in the informal investigations undertaken by the State Bar's Office of General Counsel and failed to properly respond to the official Notices of Investigation issued in each case. See Bar Rule 4-204.3.
The State Bar contends that Evans has violated Rules 1.1, 1.3, 1.4, 1.5, 1.16, 3.2 and 9.3 and that disbarment is the appropriate sanction, noting in mitigation that Evans has no prior disciplinary history, but asserting in aggravation that he acted with a dishonest and selfish motive; that he has exhibited a pattern of misconduct; that these cases involve multiple offenses; that Evans refused to acknowledge the wrongful nature of his conduct; that he has substantial experience in the practice of law, having joined the State Bar of Georgia in 1993; and that he has shown an indifference towards making restitution.
Based on our review of the record, we agree with the State Bar that disbarment is the appropriate sanction. Accordingly, Geoffrey Allan Evans' name hereby is stricken from the roll of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.